                                                                            FILED
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA                           FEB 212020
                            HELENA DIVISION                                 c;ierk, u S
                                                                           Di~trict Of MCourts
                                                                           Missou/a o ·ontana
                                                                                        1V1s1on


 UNITED STATES OF AMERICA,                           CR 19-06-H-DWM

              Plaintiff,

       vs.                                                  ORDER

 ARIELLE ROSE COWSER,

              Defendant.


      On February 20, 2020, a jury found Defendant Arielle Rose Cowser guilty

of conspiracy to commit robbery affecting commerce as charged in Count I of the

superseding indictment and robbery affecting commerce as charged in Count II of

the superseding indictment. (Docs. 219, 220.) Sentencing was set for June 11,

2020. (Doc. 221.)

      A hearing was then held to determine whether Cowser should be detained

pending sentencing. After considering the testimony from Cowser' s caseworker at

the YWCA sober living facility, where Cowser currently resides, and the

arguments of the parties, the Court finds that Cowser is not likely to flee and does

not pose a danger to any other person or the community.


                                          1
      Accordingly, IT IS ORDERED that Cowser shall remain in the community

pending sentencing. Cowser shall remain under the supervision of the United

States Probation Office subject to the previously imposed conditions of release.

(Doc. 21.) In addition, Cowser shall participate in substance abuse testing, to

include not more than five (5) urinalysis tests and not more than five (5)

breathalyzer tests each week, to be performed at the discretion of the United States

Probation Office.       r
      DATED this £ _ day of February, 2020.




                                                     olloy, District Judge
                                                     District Court




                                          2
